Citation Nr: 1750545	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-03 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) burial benefits.


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1990 to November 1994.  He died in November 2012.  The appellant is the Veteran's mother.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied entitlement to VA burial benefits.  

In connection with her appeal, the appellant requested and was scheduled for a hearing before a Veterans Law Judge at the RO to be held in October 2016.  Although the appellant was duly notified of the time and date of the hearing in a September 2016 letter, she failed to appear and neither furnished an explanation for her failure to appear nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing had been withdrawn.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record. 


FINDINGS OF FACT

1.  At the time of his death in November 2012, the Veteran was not receiving VA compensation or pension benefits, nor did he have a pending claim for such benefits. 

3.  The Veteran was not discharged from service due to a disability incurred or aggravated in the line of duty. 

4.  The Veteran did not die while in a VA Medical Center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria for payment of VA burial benefits are not met.  38 U.S.C.A. §§ 2302, 2303 (West 2014); 38 C.F.R. §§ 3.1600-1610 (prior to July 7, 2014); 38 C.F.R. §§ 3.1700-1713 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The appellant has raised no issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Factual Background

The Veteran served on active duty in the United States Army from August 1990 to November 1994, and received an honorable discharge.  He was the recipient of multiple awards and decorations, including the Army Commendation Medal, the Army Achievement Medal, a Good Conduct Medal, the National Defense Service Medal, and a Parachutist Badge.   

The Veteran died in November 2012.  The Certificate of Death lists the cause of his death as shotgun wounds of head and torso.  

At the time of his death, the Veteran had not established service connection for any disability.  The Veteran was not in receipt of VA compensation or pension, or military retirement pay.  He had no claims pending before VA at the time of his death.

In June 2013, the appellant submitted an application for burial benefits with attached documentation indicating that she had personally borne the costs of the Veteran's final expenses.  


Analysis

The pertinent facts in this case are not in dispute.  At the time of the Veteran's death in November 2012, he was not service-connected for any disability.  Moreover, given the circumstances of his death, service connection for the cause of death is not warranted and the appellant has not contended otherwise.  Accordingly, only eligibility for benefits on a nonservice-connected basis may be considered.

Where, as here, a veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of burial may be payable under certain circumstances.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b) (now 38 C.F.R. § 3.1705).

Specifically, if the cause of a veteran's death is not service-connected, entitlement is based upon the following conditions:  at the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or, the veteran had an original claim for either benefit pending at the time of his death for which there was evidence available on the date of death to support the award for compensation or pension or, in the case of a reopened claim, there was sufficient prima facie evidence of record on the date of death to show entitlement; or, the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and there is no next of kin and the veteran's estate funds are insufficient to cover expenses.  See 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b) (now 38 C.F.R. §§ 3.1705(b), (e), 3.1708(b), (c)).

Alternatively, a burial allowance may be paid if a veteran dies from nonservice-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  See 38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605 (now 38 C.F.R. § 3.1706(b), (d)).

As set forth above, at the time of his death, the Veteran was not in receipt of VA compensation or pension benefits, nor did he have an original or reopened claim for compensation or pension pending at the time of his death.  The Veteran was not discharged or released from active service for a disability incurred or aggravated in the line of duty, and the Veteran was not without any next of kin as the appellant in this case is his mother.  

The evidence of record, the Veteran's death certificate, shows that he did not die while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care.  Therefore, burial benefits are not warranted on the foregoing basis.

While the Board recognizes the honorable service of the Veteran and offers to condolences to the appellant, entitlement to burial benefits is established based upon specific and unambiguous requirements that have not been met in the instant case.  The Board has no authority to grant claims on an equitable basis but is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104(c).  The Board emphasizes, however, that the denial of this claim does not in any way diminish the Veteran's distinguished service, which is duly acknowledged and appreciated.  In conclusion, the evidence does not indicate that the conditions for burial benefits, set forth in 38 C.F.R. § 3.1600 (now 38 C.F.R. § 3.1700 et seq.), have been met.  There is no legal entitlement to VA burial benefits; the appeal must be denied.  


ORDER

Entitlement to VA burial benefits is denied.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


